DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02-26-2019, 01-23-2020 and 01-08-2021 complies with the provisions of 37 CFR 1.97.

Drawing Objections
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Allowable Subject Matter
Claims 1-20 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Pertinent prior art for the instant application is Publication No 2019/0102179 of Fleming et al. which discloses the invention directed to plurality local controllers for configuring PEs (Fig 8a). These local controllers are each configured to retrieve a pointer (e.g., like address) for accessing code segments.(Fig 39) These pointers are stored in register like pointer 3906 (Fig 39).
Next pertinent prior art found for the instant application is Publication No. 2016/0344705 of Stumpf which discloses the invention directed to a  method for updating an embedded electronic control unit [of a vehicle], including an update gateway requests from a hardware security module an update request destined for the electronic control unit, the update gateway receives from the hardware security module the update request, which is signed by the hardware security module, the update gateway creates a communication channel, based on a cryptographic identity of the update gateway, to a backend, the update gateway sends the update request to the backend, the update gateway receives from the backend via the communication channel an update ticket which corresponds to the update request and is signed by the backend, in addition to associated update data, validates the update data, initiates a validation of the update ticket, checks the result of the validation, and depending on the result, the update gateway updates the electronic control unit with the update data. (abstract)
 The third pertinent prior art found for the instant application is Publication No. 2019/0205263 of Fleming et al. discloses the invention directed to a configurable spatial accelerator are described.  In one embodiment, a processor includes a core with a decoder to decode an instruction into a decoded instruction and an execution unit to execute the decoded instruction to perform a first operation; a plurality of processing elements; and an interconnect network between the plurality of processing elements to receive an input of a dataflow graph comprising a plurality of nodes, wherein the dataflow graph is to be overlaid into the interconnect network and the plurality of processing elements with each node represented as a dataflow operator in the plurality of processing elements, and the plurality of processing elements are to perform a second operation by a respective, incoming operand set arriving at each of the dataflow operators of the plurality of processing elements. (abstract)

Therefore, based on the closest prior arts of record found and the interpretation of the claims in light of the specification, the Examiner submits that the claimed invention is patently distinct from the prior art of record. For example, the cited prior arts fail to disclose of system directed to vehicle that also includes a non-volatile memory including second configuration data, where the second configuration data are stored as data packets including the respective first configuration data and an attribute field identifying the respective address of one of the configuration data clients; and a hardware configuration circuit configured to sequentially read the data packets from the non-volatile memory and to transmit the respective first configuration data to the respective configuration data client.
Therefore, any individual or combination of any of these prior arts do not distinctly teach or suggests whether individually or in combination the claimed invention. 

Hence, based on the reasons above, claims 1-20 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        




Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov